DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed user inputs and display in claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
Claims 1-13, 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The indefinite claim language is “a discharge port exposed outside for discharging air outwardly”. It is unclear what the claimed “outside” means. Does it mean the outside of the dry chamber or the outside of the second housing?
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bae (US 2018/0187367A1) in view of Bache et al. (US 2011/0041353).
 	Bae discloses a clothing drying apparatus comprising: a first drying apparatus 100 including: a first housing (Fig. 6, formed by plates 450, 410a, 420a, 430) having a first opening (Figs. 5-6, at 120) at a front side of the first housing; a first door 120 for closing the first opening;  a rotary drum disposed in the first housing (Fig. 6) for accommodating items to be dried therein (paragraph [0069]); and a first heating unit configured to supply hot air into the rotary drum through gas combustion (paragraph [0071]); and a second drying apparatus 200 . 
Claims 2-6, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bae (US 2018/0187367A1) in view of Bache et al. (US 2011/0041353) as applied to claim 1 as above, and further in view of Kim (KR20140058763A).
 	The clothing drying apparatus of Bae as modified by Bache et al. as above includes all that is recited in claims 2-6 except for the dry chamber further includes a plurality of guide protrusions protruding from a bottom surface of the dry chamber and configured to change a flow of the hot air supplied by the hot air unit below the cover shelf. Kim discloses a dryer comprising a dry chamber includes a plurality of guide protrusions 47 protruding from a bottom surface of the dry chamber and configured to change a flow of the hot air supplied by the hot air unit 40 below the cover shelf 32 (Fig. 13). A discharge hole 11 is disposed to be adjacent to the bottom surface and each of the plurality of guide protrusions 47 includes a sloped surface upwardly sloped from the bottom surface of the dry chamber (Fig. 13). Each of the plurality of guide protrusions 47 is disposed to be adjacent to a side wall of the dry chamber adjacent to the bottom surface and configured to guide the hot air supplied by the hot air unit moving along the side wall toward the cover shelf (see air flow arrow in Fig. 13). The guide protrusions 47 (Fig. 13, right one) is respectively disposed on a corner of the bottom surface and the sloped surface of each of the plurality of guide protrusions is upwardly sloped toward a center of the bottom surface. The sloped surface includes an inlet border connected to the bottom surface and configured to allow the hot air supplied by the hot air unit to be introduced therethrough and an outlet border higher than the inlet border and configured to allow the introduced hot air to be discharged therethrough, and the sloped surface has a radial shape increasing in width from the inlet border to the outlet border (Fig. 13). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to further modify the dry . 
Claims 7-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bae (US 2018/0187367A1) in view of Bache et al. (US 2011/0041353) and Kim (KR20140058763A) as applied to claim 6 as above, and further in view of Han et al. (US 2011/0067457).
The clothing drying apparatus of Bae as modified by Bache et al. and Kim as above includes all that is recited in claims 7-10, 14 except for the side wall includes a front surface, a rear surface facing the front surface, and first and second side surfaces connecting the front surface and the rear surface, and the discharge hole is formed at a central lower end portion of the rear surface and configured to discharge the hot air supplied by the hot air unit toward the front surface. Han et al. disclose a clothing drying apparatus comprising a first drying apparatus . 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bae (US 2018/0187367A1) in view of Bache et al. (US 2011/0041353) and Kim (KR20140058763A) and Han et al. (US 2011/0067457) as applied to claim 7 as above, and further in view of Chun et al.(KR 20110124062A).
 	The clothing drying apparatus of Bae as modified by Bache et al., Kim and Han et al. as above includes all that is recited in claim 11 except for the bottom surface includes a sloped part upwardly sloped in a direction toward the front surface from the rear surface. Chun et al. disclose a dry chamber comprising a bottom surface 33 includes a sloped part upwardly sloped in a direction toward the front surface from the rear surface (Fig. 2). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to further modify the dry chamber of the clothing drying apparatus of Bae to include a bottom surface includes a sloped part upwardly sloped in a direction toward the front surface from the rear surface as taught by Chun et al in order to guide hot air upwardly towards the shelf and thus improve drying efficiency. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bae (US 2018/0187367A1) in view of Bache et al. (US 2011/0041353) as applied to 1 as above, and further in view of Silver (US 6,889,449).
 	The clothing drying apparatus of Bae as modified by Bache et al. as above includes all that is recited in claim 16 except for a pair of injection units respectively disposed on both sides of the dry chamber and configured to inject hot air toward an inside of the dry chamber. Silver disclose a concept of disposing a pair of injection units 38, 40 respectively on both side of the . 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2011/0067457) in view of  Gayso (US 4,819,341) and Kim et al. (US 2012/0234054).
 	Han et al. disclose a clothing treatment apparatus comprising a washing apparatus 100 including a first housing and a rotary drum disposed in the first housing for accommodating laundry (Fig. 2, paragraph [0039]); a drying apparatus 200 including a second housing disposed above the washing apparatus (paragraph [0040], lines 6-7) and having an opening for providing an access into the second housing (Figs. 4-5, paragraph [0046]), a door 221 for closing the opening (Figs. 3-4), a hot air supplier 230 configured to supply hot air into the second housing and a drying chamber disposed in the second housing (Figs. 3-6, 8, 10, within 200) and including a cover shelf  227 (Fig.10) and a discharge hole 234 configured to receive the hot air (Fig. 7); and an operating unit 223 disposed at a front side of the second housing. However, Han et al. do not disclose the discharge hole extends from an underside of the cover shelf to a bottom surface of the drying chamber; and the operating unit configured to receive user inputs for controlling operations of the washing apparatus, receive user inputs for controlling operations of the drying apparatus, display an operating status of the washing apparatus and display an operating status of the drying apparatus. Gayso discloses a drying apparatus (Fig. 1) including a second housing 2 and having an opening  (Figs. 1-2, at 22) for providing an access into the second housing 2, a . 

Allowable Subject Matter
Claims 12-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/3/2020 have been fully considered but they are not persuasive. Regarding to the Rule 83(a) drawing objection, on page 6 of the Remarks, the applicant argues that the applicant does not claim any user and display in claim 20.  Only “an operating unit configured to receive user inputs ……… and display an operating status of the drying apparatus” is claimed in claim 20.   The examiner disagrees because Rule 83(a) requires each claimed feature of the invention must be illustrated in the drawing or the feature(s) be canceled from the claim.  Claim 20 calls for the operating unit configured to receive user inputs for controlling operations of the washing and drying apparatus and display an operating status of the washing and drying apparatus. The claimed operating unit is interpreted under 112(f) as operating part 22 includes an input part, a display part and a controller and their structural connections as descr4ibed in paragraph [0070]-[0072] in the specification. Therefore, the claimed features of claim 20 must be illustrated.  Regarding to the claim interpretation under 35 USC 112 (f), on page 7 of the Remarks, the applicant traverses the invocation of 35 USC 112 (f).  The applicant continues to argue that one skilled in the art would recognize the claimed “operating unit configure to receive user inputs ……… and display an operating status of the drying apparatus” in claim 20. The examiner disagrees because the claim language in question does meet the 3-prong analysis (MPEP 2181). In this case, the claimed “operating unit” is used as a substitute for “means for operating”.  The claimed “operating unit” is modified by functional language, such as for controlling operations and display status of the washing and drying apparatus.   The claimed “operating unit” is not .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jessica Yuen/
Primary Examiner
Art Unit 3762


JY